—Motion by the appellant on an appeal from two orders of the Supreme Court, Nassau County, both dated June 19, 1992, inter alia, to strike the respondent’s-brief.
Upon the papers filed in support of the motion, and the papers filed in opposition and relation thereto, it is,
Ordered that the motion is granted to the extent that Page 1, Paragraph 4, Page 3, Paragraphs 2 and 3, Page 4, Paragraph 2, and the portion of Page 5, Paragraph 1 which alludes to the fact that the court ordered additional relief due to malpractice, are stricken, as they contain references to matters which are dehors the record. Those matters have not been considered on the appeal; and it is further,
Ordered that the motion is otherwise denied. Ritter, J. P., Santucci, Friedmann and Goldstein, JJ., concur.